United States Court of Appeals
                      For the First Circuit


No. 09-1020

                          TITO ABRANTE,

                      Petitioner, Appellant,

                                v.

                         PETER ST. AMAND,

              Superintendent at MCI-Cedar Junction,

                      Respondent, Appellee.


                           ERRATA SHEET

     The opinion of the court issued on February 3, 2010, is
amended as follows:

     Delete the first paragraph of footnote 6 on page 8 of the
opinion. Replace it with the following text:

          Abrante's only evidence that police did anything
     other than ask Maldonado and Melendez whether Abrante had
     already discussed his case with them is the testimony of
     defense investigator Philip Kass. Kass testified that he
     had two conversations with Maldonado: the first, which
     lasted about "five minutes or so," was without an
     interpreter.     Kass ended that conversation after
     Maldonado told him that he would be more comfortable with
     an interpreter.     According to Kass, in that first
     conversation, Maldonado told him that police had told
     Maldonado that they could help him with his case if he
     would talk with them about Abrante. When Kass spoke with
     Maldonado again two days later, with the help of an
     interpreter, Maldonado made no such statement.